Title: To James Madison from Edmund Randolph, 4 April 1787
From: Randolph, Edmund
To: Madison, James


My dear sir
Richmond April 4 1787.
Genl. Washington is prevailed upon to agree to go to Phila. if his health will permit. He is at present afflicted with the rheumatism, so as to be unable to move himself in his bed sometimes, and often to raise his hand to his head. He purposes to travel earlier than for the meeting, that he may apologize to the Cincinnati for his refusal of their presidency.
Mr. Jay’s report on the treaty will bring the question to a crisis. But will not this add a fresh reason here against the reform of the confedn.? I rejoice for our national honor, that it has been confirmed by congress; and therefore assist it with readiness altho’ it might have been better to postpone it to the end of the year, if our foreign connections would have permitted.
But does the establishment of the treaty as a law provide certainly for the recovery of the debts? Ought it not to be paramount to law; or at least to be one of those laws, which are in my opinion beyond repeal, from being combined with a compact? Again how will the Virginia debts not reduced to specialties be proved? The declaring of the treaty to be a law will not revive the 5. Geo. 1.

Colo. R. H. Lee refuses to join us; alledging for excuse his feeble health, the impossibility of leaving home before June, and his purpose to press to congress. He says however that he is willing to confide himself to his associates.
Marshall is elected by a great vote: and the other elections will proceed from different prospects in the voters. Paper money or not seems to agitate the generality of the counties. In Albemarle J. Nicholas has surrendered from despondence. Mr. Edwd. Carter will succeed him, and it is doubtful, whether Colo. Nicholas’s instalments have not endangered his election. Mr. Brackenridge is his competitor.
It is believed, that Mr. H. has convinced the people of P. Edwd, that an emission is necessary.
Adieu—see the public letters for papers.
P. S. Shd. the Maryland assembly have risen, (as it is said) witht. appointg deputies, and be called only on the 20th of May, need I go on to be at Phila. earlier than the time of the probable junction of their delegates? I ask this, as I rather wish to carry my family, than to leave them to follow.
